IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                          NO. WR-59,933-05


                        IN RE DARRYL RAYNARD GORDON, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 30600A-422 IN THE 422ND DISTRICT COURT
                             FROM KAUFMAN COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 422nd District Court of Kaufman County, the District Court entered an order

designating issues on July 30, 2014, more than 180 days have passed since the date the State received

the application, and the application has not been timely forwarded to this Court as mandated by

Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Kaufman County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting proof of the date
                                                                                                    2

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Kaufman County. This application for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: November 4, 2015
Do not publish